Name: Council Regulation (EEC) No 153/88 of 18 January 1988 amending Regulation (EEC) No 4066/87 fixing, for 1988, the quotas applicable for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  international trade;  Europe
 Date Published: nan

 No L 18 /2 Official Journal of the European Communities 22. 1 . 88 COUNCIL REGULATION (EEC) No 153/88 of 18 January 1988 amending Regulation (EEC) No 4066/87 fixing, for 1988 , the quotas applicable for imports into Portugal of certain pigmeat products from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4066/87 (') fixed the quota applicable to Portuguese imports of meat of swine, fresh, chilled or frozen of code 0203 of the combined nomen ­ clature ; whereas, in the light of the data available at present, it is possible to fix the quota applicable to Portu ­ guese imports of live swine of code 0103 of the combined nomenclature ; whereas Regulation (EEC) No 4066/87 should therefore be supplemented accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4066/87 shall be supplemented by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1988 . For the Council The President I. KIECHLE (') OJ No L 380, 31 . 12. 1987, p. 27 . No L 18/3 22. 1 . 88 Official Journal of the European Communities ANNEX CN code Description Quota . 1988 (tonnes) 0103 Live swine : 1 L 0103 10 00  pure-bred breeding animals  Other : \ ex 0103 91   Weighing less than 50 kg : \ 0103 91 10    Domestic species II 408 ex 0103 92  - Weighing 50 kg or more :    Domestic species : 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19     Other